Citation Nr: 1012839	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  Jurisdiction over this claim is now with 
the RO in Sand Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Videoconference hearing in March 2009.  A copy of 
the hearing transcript is associated with the claims file.

In February 2009, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
afford the Veteran a VA gastroenterology examination.  That 
action completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's peptic ulcer disease had its onset in service 
and is etiologically related to her active service.


CONCLUSION OF LAW

The criteria for service connection for peptic ulcer disease 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service treatment reports are absent for any treatment for 
or complaints of an ulcer.  A separation report of medical 
examination from January 2002 indicated normal clinical 
evaluations of the Veteran's abdomen and viscera.  In an 
associated report of medical history, the Veteran reported 
that she did not have nor ever had stomach or cramping 
problems, providing evidence against her own claim.

The Veteran submitted copies of January 2002 and May 2002 
prescription medication for ranitidine, which she indicated 
she self-prescribed (the Veteran is a physician) for 
complaints of ulcers she had in service.  Dorland's 
Illustrated Medical Dictionary indicates that ranitidine is 
an antagonist to histamine H2 receptors; used as ranitidine 
hydrochloride in the treatment of gastroesophageal reflux.  
See Dorland's 28th Edition, p. 1422.  

The Veteran also submitted a July 2003 clinical diagnosis 
positive for Helicobacter (H) pylori infection and ulcers 
along with an article establishing the relationship between 
H. pylori infection and ulcers.

A VA outpatient treatment report from July 2007 indicated a 
medical history of peptic ulcer disease.  It was also noted 
that the Veteran had a history of H. pylori positive status, 
peptic ulcer disease, and gastroesophageal reflux documented 
on prior upper gastrointestinal series.

The Veteran, who has a background in medicine, contends that 
the prescription medication in service, the positive 
clinical finding of H. pylori in July 2003 (one year after 
discharge from active service), and a current diagnosis of 
peptic ulcer disease in enough to warrant service 
connection.

In March 2009, the Veteran's primary care physician 
submitted a letter for the record.  In her letter, Dr. 
"L.J." indicated that the Veteran reported symptoms of 
dyspepsia with onset in 2002.  The Veteran did not seek 
immediate medical attention for her symptoms at that time; 
rather, she treated herself with Ateprex and Ranitidine, two 
medications used to reduce gastric acid and to treat 
conditions such as esophageal reflux, gastritis, and peptic 
ulcer disease.

Dr. L.J. goes on to explain, in her letter, that the Veteran 
was subsequently tested for the presence of H. pylori 
antibodies in 2003 and was found to be positive.  A 
reassessment of the Veteran's H. pylori antibody status in 
2006 again revealed a positive test.

Pursuant to a Board remand in February 2009, the Veteran was 
afforded a VA gastroenterology examination.  The examiner 
noted that the Veteran last tested positive for H. pylori 
via serum antibody testing in June 2006.  She also concluded 
that it is highly likely that the Veteran contracted H. 
pylori during childhood and was thus infected during her 
time of service.

However, the February 2009 examiner also indicated that the 
Veteran had an upper endoscopy in November 2007 which 
revealed gastric antral erosions and no H. pylori on biopsy.  
Regardless, the examiner noted the strong association 
between peptic ulcer disease and H. pylori.  She concluded 
that "it is just as likely that [the Veteran] had gastric 
erosions/ulcers during her time of service (in the presence 
of a Helicobacter pylori infection)."

In a July 2009 addendum to her medical opinion from February 
2009, the VA examiner opined that "it is at least as likely 
as not that [the Veteran's] possible peptic ulcer disease 
was a result of her H. pylori infection which she had during 
her military service."

This opinion provides favorable evidence to the Veteran's 
claim as it establishes the requisite nexus between the 
Veteran's active service and her current peptic ulcer 
disease.

Based on the above, the criteria for service connection for 
peptic ulcer disease has been met, and the Veteran's claim 
should be granted.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

ORDER

Entitlement to service connection for peptic ulcer disease 
is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


